Citation Nr: 0033500	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-11 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include coronary artery disease status post myocardial 
infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active service from July 1964 to 
June 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The VA Form 9 dated in June 1999 reflects that the veteran 
desired a hearing before a Member of the Board at the local 
office.  Affixed to the same document is a handwritten entry 
"with the local hearing officer."  In August 1999, the RO 
sought clarification of the veteran's request.  In September 
1999, the veteran requested a personal hearing at the RO with 
a Hearing Officer instead of a travel Board hearing.  In 
October 1999, the veteran withdrew his request for a personal 
hearing.  

The issue of entitlement to an increased evaluation in excess 
of 10 percent for degenerative disc disease, status post 
laminectomy and discectomy at L4-5, will be addressed in the 
Remand.  


REMAND

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded VA's duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record contains (1) competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability and (2) indicates that 
the disability or symptoms may be associated with the 
claimant's active duty.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(c), 114 Stat. 2096 (to be 
codified at 38 U.S.C. § 5103A).

Essentially, the veteran asserts that the report of the VA 
examination, dated in October 1998, is inadequate for 
compensation purposes, and maintains that he is entitled to 
another examination for purposes of evaluating his heart 
condition.  

In this regard, a review of the record discloses that in a 
November 1998 rating decision, the RO indicated that the 
veteran's service medical records from July 1964 to June 1987 
could not be obtained.  Notably, the Board acknowledges that 
the service medical records in the form of two pages of 
microfiche are associated with the claims file and have been 
duplicated.  These service records, which are dated from 1967 
to 1987, were not previously considered by the RO.

In a similar manner, the report of a VA examination of 
October 1998, which was completed by a medical consultant in 
internal medicine, indicates that a review of the service 
medical records, dated between 1977 and 1988, reveals that at 
no time did the veteran present with chest pain or symptoms 
of coronary artery disease while in service.  Following a 
review of these service records, the examiner concluded that 
the veteran's first onset of symptoms, consistent with 
coronary artery disease, occurred in 1990.  The VA examiner 
commented that he was unable to find any evidence or record 
of symptoms suggestive of coronary artery disease prior to 
the veteran's discharge from active duty.  Thus, in light of 
the fact that the VA examiner did not have all of the service 
medical records (i.e., those records dating from 1967 to 
1977) upon which to base his medical opinion, the Board 
determines that the October 1998 examination report is deemed 
inadequate, and finds that another examination is necessary 
to determine whether the veteran's current heart disorder had 
its onset during service, or within the first post service 
year.  See 38 C.F.R. §§ 4.2, 4.70; Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  

Additionally, in October 2000, the veteran, by and through 
his representative, submitted 26 pages of treatise evidence 
collectively titled Medical Reference Fall 2000.  This 
evidence was presented directly to the Board without a waiver 
of consideration by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2000).  Thus, this evidence must be 
returned to the RO for consideration.  

Lastly, a review of the record indicates that in June 1989, 
the veteran filed a timely notice of disagreement to the RO's 
March 1989 denial of an increased evaluation for degenerative 
disc disease, status post laminectomy and diskectomy at L4-5, 
currently rated at 10 percent disabling.  This act placed the 
issue in appellate status entitling the veteran to a 
statement of the case.  Therefore, this matter must be 
remanded to the RO for the issuance of a statement of the 
case containing the laws and regulations governing this 
issue, and taking into consideration any changes in the law 
since the issuance of the March 1989 rating decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The act of remanding this issue (i.e., increased evaluation 
for the degenerative disc disease, status post laminectomy 
and diskectomy at L4-5) must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought and a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.302(b); Roy v. Brown, 5 Vet. App. 554 (1994).  The RO 
should return this issue to the Board only if the veteran 
perfects the appeal in full accordance with the provisions of 
38 U.S.C.A. § 7105.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran, 
through his representative, to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for his heart disorder during 
service and since his discharge from 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured, to 
include the records of treatment, 
including an echocardiogram and thallium 
test, provided by Dr. Greenholz at Aurora 
Denver Cardiology; and associate them 
with the claims folder.  If the RO unable 
to obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

2.  The RO should request from the 
veteran, through his representative, the 
full citation of the treatise The Heart, 
Sixth Edition as cited to in a Memorandum 
prepared by the representative, and dated 
on November 18, 1998.  A copy of the 
treatise text, including page 842, should 
be obtained and associated with the 
claims file.

3.  The veteran should be afforded a 
comprehensive VA examination by a 
specialist in cardiology, if available, 
to determine the nature and etiology any 
heart disorder, to include coronary 
artery disease.  All necessary tests 
should be performed.  The examiner must 
have an opportunity to review the 
veteran's claims file (specifically to 
include all of the service medical 
records dated from July 1964 to June 
1987; the medical records provided by the 
Fitzsimons Army Medical Center, dated 
from December 1990 to January 1991; the 
reports of VA examinations, dated in 
March 1988 and October 1998; the medical 
opinion prepared by Dr. Greenholz, dated 
March 1998; the December 1998 VA report 
of contact, which recorded Dr. Oboler's 
comments; the veteran's statement, dated 
May 1999; a copy of the treatise text, 
including page 842, of The Heart; and the 
26 pages of treatise text submitted by 
the veteran in October 2000).  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that any heart disorder, including 
coronary artery disease, had its onset 
during service, or was manifested within 
the first year following the veteran's 
service in June 1987.  A complete 
rationale for any and all opinions 
expressed should explained in detail.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the study in this case.

4.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
increased evaluation in excess of 10 
percent for degenerative disc disease, 
status post laminectomy and diskectomy at 
L4-L5.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical opinion to ensure that 
the examiner was responsive to and in 
complete compliance with the directives 
of the Remand instructions and if it is 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If the benefit sought on appeal remains denied, the veteran 
and his representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



